The matter was submitted on briefs, but no state of the case is presented. The clerk's docket and file indicate that there was a rule to show cause for a certiorari, returnable to the present term, but there is nothing to show that a state of the case was prepared as required by rule 154, much less lodged with the sergeant-at-arms as required either by paragraph (d) or paragraph f-3 of rule 155. Consequently there is nothing before the court for decision.
The rule will be discharged, with costs. *Page 100